Proceeding pursuant to CPLR article 78, inter alia, to prohibit enforcement of so much of an order of the Supreme Court, Kings County, entered December 19, 1988, as, in an action entitled F&B Comer v Masjid-At-Taqwa, Inc. (index No. 27350/88), stayed proceedings in an action entitled City of New York v Masjid-At-Taqwa, Inc. (index No. 2228/83), and motion by F&B Corner, Inc. for leave to intervene in the proceeding for the limited purpose of moving to dismiss the petition or, in the alternative, for leave to intervene as an interested and necessary party.
Adjudged that the proceeding is dismissed, without costs or disbursements; and it is further,
Ordered that the motion to intervene is denied as academic.
The extraordinary remedy of prohibition does not lie under the instant circumstances in view of the apparent lack of merit of the petitioner’s contentions and the availability of an adequate remedy at law (see, CPLR 7801 [1]; Matter of Lipari v Owens, 70 NY2d 731; Matter of Molea v Marasco, 64 NY2d 718). Inasmuch as the proceeding is dismissed, the motion to intervene is denied as academic. Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.